Citation Nr: 1710409	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for lumbosacral strain with anteriolisthesis and degenerative disc disease.

2.  Entitlement to service connection for prostate cancer, to include as due to in-service exposure to herbicide agents.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicide agents.

4.  Entitlement to service connection for a bowel and bladder disorder, to include as secondary to a service-connected disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is associated with the claims file.

In its October 2012 statement of the case, the RO characterized the claim for service connection for prostate cancer as a claim to reopen a previously denied claim for service connection.  In that regard, the Veteran's original claim for service connection for prostate cancer was initially denied in an October 2007 rating decision.  In a statement received in February 2008, the Veteran provided additional information regarding his contention that he served in the Republic of Vietnam, where he was exposed to herbicide agents.  The Veteran's claim was readjudicated by the RO in a September 2008 rating decision; accordingly, the October 2007 rating decision did not become final.  On October 15, 2008, the Veteran submitted another statement addressing his alleged presence in Vietnam as well as medical evidence showing diagnoses of and treatment for prostate cancer.  The RO construed the October 2008 statement as a claim to reopen a previously denied claim for service connection.  However, the October 2008 statement was received one month after the issuance of the September 2008 rating decision, which had not yet become final.  Although the October 2008 statement does not clearly express a desire to appeal the September 2008 rating decision, the Board accepts the Veteran's October 2008 statement as a notice of disagreement to the September 2008 rating decision, as it includes additional evidence in support of the claim and indicates the Veteran's desire to have the issue reconsidered.  Accordingly, the Board accepts the Veteran's October 2008 statement as a notice of disagreement to the September 2008 rating decision rather than a claim to reopen a previously denied claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  Therefore, new and material evidence is not required for the Board to consider the merits of the Veteran's claim for service connection for prostate cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Prostate Cancer and Diabetes Mellitus, Type II

The Veteran contends that he served in the Republic of Vietnam during his military service, and that his prostate cancer and diabetes mellitus were caused by in-service exposure to herbicide agents during his time in Vietnam.  He has provided lay statements and testimony stating that he received temporary duty orders to Vietnam and was stationed at the Bien Hoa Air Force Base from April 25, 1965 through July 2, 1965.  The Veteran's service personnel records reflect that the Veteran had 112 days of temporary duty from April 1965 through August 1965 with his duty station identified as Clark Air Force Base in the Philippines.  During his November 2016 hearing before the Board, the Veteran explained that, after arriving at Clark Air Force Base, he was sent to the Bien Hoa Air Force Base and attached to the 405th Field Maintenance Squadron to work on an English Canberra plane.  He noted that his entire unit was not sent from Clark Air Force Base, and that he went to Bien Hoa with only seven or eight others.  An October 1965 performance evaluation which covers the time period of October 1964 through October 1965 notes that the Veteran spent 73 days in the "Far East" on temporary duty during which time he evaluated aircraft damage, made decisions on repairs, and accomplished repairs.  He was noted to have been in charge of an annex shop when it was moved into a tier in a hangar.  

The RO conducted some development in an attempt to verify the Veteran's temporary duty in Vietnam.  In February 2007, the NPRC reported that the record did not indicate that the Veteran had Vietnam service or that he was exposed to herbicide agents.  In December 2009, the RO submitted a request to the NPRC for pay records for the period of April 1965 through August 1965.  The record does not show that the NPRC responded to this request.  In a June 2015 memorandum, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) coordinator concluded that there was insufficient information to submit a request to the JSRRC to corroborate the Veteran's in-service exposure to herbicide agents.  In March 2016, the Veteran submitted a July 2010 letter from the NPRC which states that a thorough search of the Veteran's record did not produce any temporary duty (TDY) orders to Vietnam.  The NPRC noted that the Air Force purges records before retiring them to the NPRC, and that most TDY orders are removed.  The NPRC suggested that the Veteran contact the Defense Finance and Accounting Service (DFAS) to request copies of TDY orders.

The Board concludes that additional development is required to verify the Veteran's report of TDY service in Vietnam from April 1965 through July 1965.  Initially, the RO should submit a follow-up request to the NPRC to obtain a response to the December 2009 request for the Veteran's pay records from April 1965 through August 1965.  The RO should also request that NPRC search for any evidence of temporary Vietnam duty or visitation, to include any TDY orders, performance evaluations, and any other evidence of temporary duty or visitation to Vietnam.  Additionally, the RO should contact the DFAS to request copies of TDY orders and pay records for April 1965 through July 1965 to determine where he received his paychecks.  The RO should also contact the U.S. Air Force Historical Research Agency to verify the Veteran's TDY service in Vietnam as well as the U.S. Armed Services Center for Research of Unit Records to request morning reports, unit records, and any other documentation for the Veteran's presence in Vietnam.  It should be noted that the Veteran reports that he was attached to the 405th Field Maintenance Squadron while stationed in Vietnam.

Last, the RO should contact the JSRRC to verify the Veteran's reported service in Vietnam as well as the occurrence of particular events identified by the Veteran during his TDY service in Vietnam.  During his November 2016 hearing before the Board, the Veteran stated that he was exposed to mortar fire at the Bien Hoa Air Force Base during his service in Vietnam.  Specifically, he stated that the Bien Hoa Air Force Base received mortar attack.  He noted that when one of the mortars landed, it threw him off of a fence.  When another mortar landed, it landed in a work area and set off ammunition stored on the plane that he was working on.  He stated that he believed that this attack occurred during his second month in Vietnam (approximately May 1965).

II.  Lumbar Spine Disability

During his November 2016 hearing before the Board, the Veteran provided testimony that his service-connected lumbar spine disability causes pain, numbness, and tingling down his legs.  The Veteran was most recently afforded a VA examination assessing the severity of his lumbar spine disability in July 2015.  The examination report reflects that the Veteran recounted occasional radiation of lumbar spine pain to his knees and calves.  Physical examination showed hypoactive reflexes in the lower extremities but normal sensation and a negative straight leg raising test.  The examiner remarked that the Veteran did not have any radicular pain or signs or symptoms of radiculopathy.  Additionally, the examiner stated that there were no neurologic abnormalities related to the lumbar spine disability.  However, the VA examiner did not address the Veteran's reports of radiation of pain down the lower extremities.  Further, in the November 2016 hearing before the Board, the Veteran also reported numbness and tingling in the lower extremities.  With consideration of the Veteran's lay statements regarding numbness, tingling, and pain in the lower extremities, the Board finds that a new and more comprehensive VA examination is warranted to determine whether the Veteran exhibits any radicular symptoms associated with this service-connected lumbar spine disability.


III.  Bowel and Bladder Disorder

The Veteran contends that he has a bowel or bladder disorder, manifested by bowel and bladder incontinence and leaking, which was caused or aggravated by his service-connected lumbar spine disorder or prostate cancer.  The Veteran has not been afforded a VA examination to assess the etiology of these symptoms.  A VA examination is necessary to determine the etiology of his bowel and bladder symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit another request to the National Personnel Records Center (NPRC) to obtain the Veteran's pay records from April 1965 through August 1965.  Also request that the NPRC search for any evidence of temporary Vietnam duty or visitation, to include any TDY orders, performance evaluations, and any other evidence of temporary duty or visitation to Vietnam during the time period of April 1965 through July 1965.

2.  Thereafter, contact the Defense Finance and Accounting Services (DFAS) to request copies of any TDY orders and pay records for April 1965 through July 1965.

3.  Contact the U.S. Air Force Historical Research Agency as well as the U.S. Armed Services Center for Research of Unit Records to verify the Veteran's TDY service in Vietnam.  Please also request morning reports, unit records, and any other documentation for the Veteran's presence in Vietnam.  It should be noted that the Veteran reports that he was attached to the 405th Field Maintenance Squadron while stationed in Vietnam.

4.  Contact the Joint Services Records Research Center (JSRRC) and request verification of the Veteran's reported service in Vietnam from April 1965 through June 1965.  Also request that the JSRRC verify the Veteran's reports of mortar fire at the Bien Hoa Air Force Base from April 1965 through June 1965.  Advise the JSRRC that the Veteran reported two mortars landing at the Bien Hoa Air Force Base during that time.  He noted that when one landed, it threw him off of a fence.  When the second mortar landed, it landed in a work area and set off ammunition on an aircraft.  The Veteran reported that he was attached to the 405th Field Maintenance Squadron at that time.

5.  Associate all requests and responses with regard to the development requested in the paragraphs above with the Veteran's claims file.  If, after conducting all of the research identified in the paragraphs above and taking all procedurally appropriate actions to verify the Veteran's TDY service in Vietnam from April 1965 through July 1965, it is reasonably certain that corroborating records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect.  The RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  Schedule the Veteran for a new VA spine examination to address the severity of his service-connected lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disorder.  The examiner must specifically address the Veteran's reports of pain, tingling, and numbness in the bilateral lower extremities, and must reconcile the objective findings with the Veteran's subjective reports of his symptoms.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, severe, or pronounced; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's lumbar spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  A complete rationale for all opinions must be provided.

7.  Provide the Veteran with a VA examination to determine the existence and etiology of any bowel and bladder disability found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must answer the following:

*Does the Veteran have a diagnosed bowel and bladder disability manifested by bowel and bladder leakage and incontinence?  

*Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's bowel and bladder disability was caused or aggravated by his service-connected lumbar spine disability?

*Is it at least as likely as not that the Veteran's bowel and bladder disability was caused or aggravated by his prostate cancer?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

8.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




